Citation Nr: 9915348	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
limitation of motion, disc narrowing, and minimal 
osteophytosis of the cervical spine, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased combined disability rating 
for service-connected disabilities, currently assigned a 
combined evaluation of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1968, and from June 1974 to January 1994.

This appeal arises from a July 1994 rating decision of the 
Washington, D.C., Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
Washington RO assigned a 10 percent disability rating for a 
cervical spine disability, a 10 percent rating for a lumbar 
spine disability, and a combined disability rating of 20 
percent for service connected disabilities.  In a December 
1994 rating decision, the Washington RO increased the rating 
for the lumbar spine disability from 10 percent to 40 
percent, and increased the combined rating for service-
connected disabilities from 20 percent to 40 percent.  The 
veteran continued his appeal for higher ratings for cervical 
and lumbar spine disabilities, and for a higher combined 
rating.  The veteran subsequently moved to Florida, and the 
St. Petersburg, Florida, RO took over management of his case.

In April 1997, the Board of Veterans' Appeals (Board) denied 
the appeal for a rating in excess of 40 percent for the 
veteran's lumbar spine disability, and remanded the case for 
further development of the appeals for a higher rating for 
the cervical spine disability and for a higher combined 
rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for a cervical spine disability.

2.  A cervical spine disability is currently manifested by 
chronic dull neck pain, without evidence of muscle spasm, 
radiculopathy, or functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.

3.  The veteran has two service-connected disabilities: a 
lumbar spine disability rated at 40 percent, and a cervical 
spine disability rated at 10 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for limitation of motion, disc space narrowing, and 
osteophytosis of the cervical spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 
5293, 5295 (1998).

2.  The combined rating for two disabilities rated at 40 
percent and 10 percent is 50 percent; there is no basis under 
VA law or regulations for a higher rating.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.25, Table I (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

The RO has described the veteran's service-connected 
disability of the cervical spine as limitation of motion with 
disc narrowing and minimal osteophytosis.  The veteran is 
seeking a rating greater than 10 percent for that disability.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran 

has presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has established that 
when a claimant was awarded service connection for a 
disability, and the claimant subsequently appealed the RO's 
initial assignment of the rating for those disabilities, the 
claim is well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218 (1995).  The veteran 
appealed the rating initially assigned for his cervical spine 
disability.  The rating schedule provides for higher ratings 
for that type of disability.  Therefore, the Board finds that 
the veteran's claim for an increased rating is well grounded.  
The Board finds that the facts relevant to that claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

The veteran's cervical spine disability is currently 
evaluated under Diagnostic Code 5290.  Under that Diagnostic 
Code, limitation of motion of the cervical spine is rated at 
10 percent if slight, 20 percent if moderate, and 30 percent 
if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  
The Court has emphasized that the rating schedule requires 
that functional loss due to factors such as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).

Medical records dated during the veteran's service indicated 
that he received treatment for his low back disability.  In 
the course of that treatment, he also reported symptoms such 
as tightness and decreased rotation in his neck.  On VA 
medical examination in July 1994, the veteran reported a long 
history of neck pain that was episodic, atraumatic, and 
nonradiating.  The veteran indicated that the neck pain was 
mild compared to his low back pain.  Examination of the 
cervical spine at that time revealed no anatomic deformity, 
and no paravertebral muscle spasm.  The range of motion of 
the cervical spine was to 30 degrees of flexion, 30 degrees 
of extension, 30 degrees of lateral flexion to each side, and 
normal rotation to each side.  Cervical spine x-rays showed 
straightening of the normal curvature, and disc derangement, 
with some posterior osteophytes at the C5 and C6 interspace 
levels.

On VA examination in June 1997, the veteran reported that he 
had neck pain all the time, present throughout the posterior 
aspect of his neck.  He did not report any radicular pain or 
paresthesia into the upper extremities.  He indicated that 
his neck pain was frequently associated with headaches felt 
at the top of his head.  He reported that prolonged standing 
aggravated his neck pain and brought on stiffness in the 
neck.  The examining physician reported that the veteran had 
a normal gait, and did not appear to be in any acute or 
chronic distress.  The veteran's cervical spine was straight, 
with no evidence of scoliosis or kyphosis.  There was no 
localized tenderness about the cervical spine, and no 
evidence of muscle spasm.  The cervical spine had a full 
range of painless motion.  Reflexes, sensation, and 
circulation were intact throughout both upper extremities.  
Cervical spine x-rays revealed minimal early degenerative 
changes at C5-C6.  There was minimal narrowing of the C5-C6 
disc space.  The examiner commented that foraminal 
encroachment at C5-C6 on the right was very minimal, and 
should not cause any radiculitis.

On VA examination in July 1998, the veteran reported that he 
had a constant dull aching pain localized in the lower aspect 
of his neck.  He reported that about twice per week he had 
frontal headaches associated with the neck pain.  He reported 
no pain or weakness in the upper extremities.  He stated that 
he did not know of any activities that aggravated or 
precipitated the neck pain.  The examining physician observed 
that the veteran did not appear to be in any acute distress.  
The cervical spine was straight, with no localized 
tenderness, and no evidence of muscle spasm.  The veteran 
moved his head in all directions very slowly, but with a full 
range of motion of the cervical spine in all planes.

Medical examination revealed mild to moderate limitation of 
motion of the veteran's cervical spine in 1994, but there was 
no limitation of motion on examinations in 1997 and 1998.  
The veteran reports chronic dull pain in his neck.  
Physicians who have examined the veteran have not found 
evidence of functional loss in the veteran's neck due to 
factors such as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  While 
degenerative changes and narrowing of disc space have been 
identified by x-ray, the veteran has not been shown to have 
muscle spasm or radiating neuropathy that would warrant an 
increased rating based on the rating criteria for a disc 
disorder or back strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (1998).

Overall, the Board finds that the current symptoms of chronic 
dull neck pain are adequately addressed by the current 10 
percent rating, and that the current symptoms do not meet the 
criteria for a higher rating under the rating schedule.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.  The Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.

Combined Rating

In October 1994, the veteran filed a notice of disagreement 
with a September 1994 rating decision.  The veteran wrote 
that he was appealing: "(a) Condition of disability extent.  
(b) Combined evaluation percentage.  (c) Amount of award."  
The RO addressed the veteran's appeal regarding the combined 
evaluation percentage as an appeal for a higher combined 
rating for his service-connected disabilities.

Ratings for multiple service-connected disabilities are 
combined in a manner that is explained in VA regulations.  
The combined ratings resulting from particular percentage 
ratings are listed in a table.  See 38 C.F.R. § 4.25, Table I 
(1998).  Under Table I, the combined ratings table, the 
veteran's two service-connected disabilities, which are 
currently rated at 40 percent and 10 percent, are combined to 
a rating of 46 percent, which is rounded upward to 50 
percent.  38 C.F.R. § 4.25, Table I (1998).  There is no 
basis in VA law and regulations to reach a different combined 
rating when combining a 40 percent rating and a 10 percent 
rating.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court explained that when a veteran makes a claim upon which 
relief cannot be granted under existing law, that claim must 
be denied.  Because VA law does not allow any combined rating 
other than 50 percent for two disabilities rated at 40 
percent and 10 percent, the Board denies the veteran's claim 
for a higher combined rating.


ORDER

A disability rating in excess of 10 percent for a cervical 
spine disability is denied.

A combined disability rating in excess of 50 percent for the 
veteran's lumbar spine and cervical spine disabilities is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

